Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 12/17/2021.

Status of Claims
3.         Claims 1-2 are pending in this application.
            Claim 2 is currently amended.

Claim Objections
4.       In view of Applicant’s argument [Remarks] and amendments filed 12/17/2021, claim objection(s) with respect to claim 2 have been fully considered and the objection is withdrawn.

Examiner’s Statement of Reasons for Allowance
5.         Claims 1-2 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
Claim 1 is allowable over the prior art of record in view of the “means for” language employed and the resultant 112(f) invocation limiting the following to the 
“a first extension service and a second extension service which provide, to an extension application which is an application for realizing a function other than a standard function of the electronic device, the function other than the standard function without using a standard application which is an application for realizing the standard function; and an extension service management unit which manages the first extension service and the second extension service, wherein the extension service management unit notifies the second extension service of a change in the state of the first extension service when the state of the first extension service changes, and wherein the second extension service executes a specific operation when the change in the state of the first extension service is notified from the extension service management unit.” along with all the other limitations as required by independent claim 1.

Regarding Claim 2:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a first extension service and a second extension service which provide, to an extension application which is an application for realizing a function other than a standard function of the electronic device, the function other than the standard function without using a standard application which is an application for realizing the standard function; and an extension service management unit which manages the first extension service and the second extension service, wherein the extension service management unit notifies the second extension service of a change in the state of the first extension service when the state of the first extension service changes, and wherein the second extension service executes a specific operation when the change in the state of first extension service is notified from the extension service management unit..” along with all the other limitations as required by independent claim 2.

7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677